Citation Nr: 1215159	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-37 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee.

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the left knee.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for left-ear hearing loss.

5.  Entitlement to service connection for right-ear hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2008 rating decision, in pertinent part, denied the Veteran's claims of entitlement to service connection for a bilateral knee disorder, bilateral hearing loss, tinnitus, and vertigo.  He appealed and elected to participate in the Decision Review Program, whereby these claims would be reconsidered by a Decision Review Officer (DRO).  And in a subsequent September 2009 decision, the DRO granted the claim for service connection for bilateral (i.e., right and left) knee disability, specifically, for chondromalacia, assigning an initial 10 percent rating for each knee retroactively effective from June 17, 2007, the date of receipt of this claim.  The Veteran then appealed for higher initial ratings.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA adjudicators must consider his claim in this context, which includes determining whether to "stage" his rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).
In February 2012, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, which often is referred to as a Travel Board hearing.

Because, however, they require further development before being decided on appeal, the Board is remanding the claims for ratings higher than 10 percent for the chondromalacia of the knees, and for service connection for vertigo, to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board is going ahead and adjudicating the remaining claims for service connection for right and left ear hearing loss and tinnitus.


FINDINGS OF FACT

1.  The most probative, meaning competent and credible, evidence of record indicates there is not sufficient hearing loss in the Veteran's right ear to be considered a ratable disability according to VA compensation standards.

2.  And although he has very mild high frequency sensorineural hearing loss (HFSNHL), especially in his left ear, which is sufficiently severe to be considered a ratable disability by these VA standards since he has less than 94 percent speech recognition in this ear, the most probative evidence indicates his hearing loss is consistent with presbyacusis (so simple aging) and not the result of any acoustic trauma or noise injury he may have sustained during his military service.

3.  He has complained of unilateral versus bilateral tinnitus, indicating it affects only his right ear, not also his left, and occurs on average once every three months; he also did not know the date and circumstances of onset.  Therefore, due to the infrequent nature of this tinnitus, a VA compensation examiner determined the right ear tinnitus is less likely as not due to the Veteran's military service.



CONCLUSIONS OF LAW

1.  The Veteran does not have a ratable right ear hearing loss disability due to disease or injury incurred in or aggravated by his military service or that may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  And although he does as concerning his left ear, it, too, is not due to disease or injury incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  As well, his tinnitus was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1), as well as the requirements of Dingess, was sent to the Veteran in December 2007, prior to initially adjudicating his claims in August 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate these claims, of his and VA's respective responsibilities in obtaining this supporting evidence, and of the "downstream" disability rating and effective date elements of these claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and relevant lay statements.  He provided his private treatment records and has not indicated having received any VA treatment, so no resultant records to obtain.  He also was provided a VA compensation examination in May 2008 to first determine whether he has sufficient hearing loss to be considered a ratable disability by VA standards (also to determine whether he has tinnitus) and, if confirmed he does, for a medical nexus opinion concerning these condition's etiologies - but particularly in terms of whether they are related or attributable to his military service and, specifically, to the noise trauma alleged.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The results of that VA compensation examination and the opinions obtained are responsive to these determinative issues of current disability and causation.  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of these claims may proceed without prejudicing the Veteran.

II.  Analysis

The Veteran attributes his bilateral hearing loss and tinnitus to his military service, including especially to repeated exposure to very loud noise and consequent acoustic trauma, such as from diesel engines, fire pumps, and other equipment.

Service connection may be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).  To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system, including sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

But if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As specifically concerning the claim for bilateral hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability. If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 

Regarding the claim for tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, tinnitus is often considered to have a common etiology with, or to be secondary to, sensorineural hearing loss.  See 2 Cecil, Textbook of Medicine, § 464 at 2119-2120 (18th ed. 1988).

Turning now to the facts of this particular case, the May 2008 VA examiner indicated the Veteran has hearing within normal limits (WNL) [from 500 Hertz (Hz) = .5 KHz] through 4,000 or 6,000 Hz (4/6 kHz), sloping to a very mild high frequency sensorineural hearing loss (HFSNHL), right ear (AD)/left ear (AS).  Notably, however, he did not have sufficient hearing loss in his right ear to be considered a ratable disability according to the requirements of 38 C.F.R. § 3.385.  There was just a 10-decibel (dB) loss in the 500 Hz frequency, 15-dB loss at 1,000 Hz, 10-dB loss at 2,000 and 3,000 Hz, and 20-dB loss at 4,000 Hz, so none of 40 dBs or greater and not at least 3 of 26 dBs or greater.  Moreover, his speech recognition in this ear was 96 percent, so greater than the required 94 percent.

In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, though, the Veteran has not satisfied this threshold preliminary pleading requirement and evidentiary burden of proof since the results of his May 2008 VA compensation examination show he does not have sufficient hearing loss, at least in his right ear, to be considered an actual ratable disability according to the prescribed standards of 38 C.F.R. § 3.385.  So, according to the holding in Brammer, there can be no valid claim because there is no current disability to relate or attribute to the Veteran's military service.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Moreover, that has not been any such evidence since the filing of this claim in June 2007.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the claimed disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Further, while it is true he is competent to say he has difficulty hearing in this ear, there still has to be sufficient hearing loss according to the exacting standards of 38 C.F.R. § 3.385 to be considered an actual ratable disability, which, again, there simply is not and has not been at any point since the filing of this claim.  Hence, this ultimately is a medical, not lay, determination because it is based on objective factors - namely, the results of an audiogram when considering his hearing acuity in certain specified frequencies and his percentage of speech discrimination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).

That May 2008 VA examination confirmed the Veteran has sufficient hearing loss in his left ear, albeit only in this ear, to satisfy the requirements of § 3.385 to be considered a ratable disability because, although he did not have sufficient decibel losses in any of the relevant frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz, he nonetheless had less than 94% speech discrimination; it was a bit less, only 92% for this other ear.  But, even so, that VA compensation examiner then goes on to disassociate the hearing loss even in this ear from the Veteran's military service, so including from any noise exposure he experienced in service.  He indicated the Veteran's hearing loss, instead, is consistent with presbyacusis (i.e., simple aging).  And in discussing the underlying medical rationale, this examiner specifically referenced several hearing tests provided in the claims file (c-file), including the results of audiograms during the Veteran's service in July 1974, so for enlistment and in anticipation of his beginning his active duty in August 1974, and later, in June 1978, for separation in anticipation of him soon being discharged in August 1978.

Moreover, earlier in this report, this VA compensation examiner also had addressed the etiology of the Veteran's tinnitus - concluding that it, too, was less likely than not due to his service, so also not the result of any noise exposure in service.  The VA examiner declined to make this association because of the reported infrequent nature of the tinnitus since apparently even the Veteran, himself, had reported it only occurs "once every three months" and only unilaterally in his right ear, so not also in his left, with an "unknown" date and circumstances of onset.

Thus, even though the Veteran has established he has these claimed disabilities, they have not been attributed to his military service - and, in particular, to the acoustic trauma or noise injury he claims to have sustained in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

This VA examiner did not dispute the notion that the Veteran had experienced noise exposure during his service, as he alleges, only that he does not have hearing loss or tinnitus as a consequence.  So this VA examiner acknowledged the possibility of relevant injury in service - namely, noise trauma.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The VA compensation examiner's unfavorable opinions constitute compelling evidence against these claims for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.") 

There has been no challenge to the competency or credibility of this examiner's unfavorable medical opinions.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.).  Indeed, this examiner's opinions are unrefuted by any other medical evidence in the file.


Having said that, the Board also realizes the Veteran is certainly competent to proclaim having experienced relevant symptoms during and since service, such as difficulty hearing and ringing in his ears, even absent any contemporaneously dated medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  But his lay testimony concerning this, while competent, also has to be credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. 465 at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service, here, almost 30 years after the Veteran's separation from service, as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of 

documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, however, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See Kahana, at *15.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

Ultimately, though, the Board must consider all the evidence relevant to the claims, including the availability of treatment records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the Veteran's STRs appear to be complete, certainly in relevant part, and only a relatively small portion of his service from August 1974 to August 1978 was during wartime since the Vietnam War officially ended in May 1975.  See 38 C.F.R. § 3.2(f).  Thus, it is reasonable for the Board to expect there have been some earlier indication of hearing loss, also tinnitus, either during his service or more contemporaneous to it.  He therefore has not established the required continuity of symptomatology since service under 38 C.F.R. § 3.303(b) to otherwise link his current hearing loss and tinnitus to his service in the absence of any supporting medical nexus opinion.  Indeed, to the contrary, even he seemingly admitted to the May 2008 VA examiner that he had not experienced continuous tinnitus since service, so not recurrent versus infrequent tinnitus, and he did not know when it had incepted, so whether it dated back to his service.  The same apparently was true of his hearing loss, even that in his left ear that was sufficiently severe to be considered a ratable disability versus that in his right ear that was not.  So even acknowledging there is proof of his claimed disorders, at least as concerning the hearing loss in his left ear and tinnitus, and suggestion of relevant injury in service in the way of noise trauma, there still is no competent and credible evidence of record establishing the required cause-and-effect correlation between these current disabilities and his military service.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Accordingly, the Board finds that the preponderance of the evidence is against these claims of entitlement to service connection for hearing loss and tinnitus.  So there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for right-ear hearing loss is denied.

The claim for service connection for left-ear hearing loss also is denied, as is the claim for service connection for tinnitus.



REMAND

There are no VA treatment records in the claims file, only the reports of the Veteran's VA compensation examinations in May 2008.  And as specifically concerning his claim of entitlement to ratings higher than 10 percent for the chondromalacia affecting his knees, during his recent February 2012 Travel Board hearing he mentioned receiving physical therapy and acupuncture treatment (including the day prior to the hearing) at the local VA medical center (VAMC) for these disabilities, adding that the physical therapy was not helping very much to alleviate his pain and discomfort, which he described as usually 7-8 on a scale of 1-10, with 10 being the worst.  He was uncertain whether he had instability or arthritis in his knees, but he indicated that he had otherwise just treated them, himself, with Epsom salt or aspirin, whenever needed, and with some sort of medicine in a tube that heats up upon application.

Therefore, before deciding whether he is entitled to ratings higher than 10 percent for his bilateral knee disability, these VA treatment records need to be obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, even if not actual, notice of the existence of these additional records and what amounts to constructive possession of them since they are generated and maintained within VA's healthcare system).

He also needs to be reexamined to reassess the severity of his knee disabilities since, as mentioned, his last examination for these disabilities was in May 2008, so nearly 4 years ago.  When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

As for his claim of entitlement to service connection for vertigo, during his May 2008 VA compensation examination there was mention of the Veteran having experienced "true spinning" starting about 6-7 years earlier, so at the earliest in 2001 or thereabouts, which, if true, was far removed from his service.  However, during his more recent February 2012 hearing before the Board, he testified that he experiences occasional vertigo and, in fact, has since his service, so since far earlier.  And his STRs confirm that he was seen on a number of occasions in June 1975 for seasickness and on additional occasions in May 1976, June 1976, July 1976, and March 1977.  He testified that that feeling of seasickness in service is the same feeling and sensation he has experienced since service in the way of vertigo.  He also testified that this swirling and imbalance eventually progressed to the point that he became completely disoriented one day during the 1990s while driving his car on the freeway and resultantly was involved in a motor vehicle accident.  He does not remember much about the accident other than he ran his car off the road and crashed it, only to later be awakened by the police or paramedics.

During his May 2008 VA compensation examination, he reported since having undergone diagnostic testing to determine the cause of his impairment - namely, an electronystagmogram (ENG), so a type of test for imbalance, but without positive findings.  It was further indicated, among other things, that he had denied any significant otitis media (OM), hypertension (HTN), diabetes, or family history of hearing loss, i.e., that he had denied any other possible sources or causes of his claimed conditions - including this vertigo.  The VA compensation examiner, however, never actually confirmed whether the Veteran has vertigo and, assuming he does, whether it is related or attributable to his military service or dates back to his service, such as to the motion sickness (seasickness) he experienced on the several occasions during his service.  The Board therefore needs medical comment on these important issues that will permit the Board to fairly decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

Accordingly, these remaining two claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's relevant VA and other treatment records.  This includes, but is not limited to, those at the Martinez Outpatient Clinic and Community Living Center and the Oakland Outpatient Clinic.

If the records being sought are not in the possession of a Federal department or agency, then obtaining them is governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.

If, after sufficient efforts depending on whether they fall within the purview of 38 C.F.R. § 3.159(c)(1) versus (c)(2), it is determined that no such records are available or exist or the search for them otherwise yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(e)(1). 

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the chondromalacia affecting the Veteran's knees.  All necessary diagnostic testing and evaluation needed to make this important determination should be performed.  To this end, the examiner must describe all functional and other impairment attributable to this service-connected disability, including clarifying whether there is X-ray evidence of arthritis and/or recurrent subluxation or lateral instability.  If there is, the examiner must indicate whether it is associated with or part and parcel of this service-connected disability and describe the severity of the arthritis and/or instability, such as in terms of whether it is mild, moderate, moderately severe or severe.

The examiner also must specify range of motion of the knees and the extent to which this motion is additionally limited by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes indicating whether there "flare ups" and whether prolonged, repeated use of the knees results in additional limitation of motion above and beyond the normal circumstance.


3.  Also have the Veteran reexamined to first determine whether he has true vertigo.  If it is confirmed he does, such as by way of any necessary diagnostic testing or evaluation (ENG, etc.), then the examiner is also asked to comment on the likelihood (very likely, as likely as not, or unlikely) this vertigo is related or attributable to the Veteran's military service or dates back to his service, in particular to the several instances during service when he was seen and evaluated for motion sickness (seasickness).

*The examiners must discuss the medical rationale of their opinions, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiners to allow them opportunity to become familiar with the Veteran's pertinent medical and other history.

4.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


